Case 19-05019-jw   Doc 13   Filed 10/07/19 Entered 10/07/19 14:57:08   Desc Main
                            Document      Page 1 of 7
Case 19-05019-jw   Doc 13   Filed 10/07/19 Entered 10/07/19 14:57:08   Desc Main
                            Document      Page 2 of 7
Case 19-05019-jw   Doc 13   Filed 10/07/19 Entered 10/07/19 14:57:08   Desc Main
                            Document      Page 3 of 7
Case 19-05019-jw   Doc 13   Filed 10/07/19 Entered 10/07/19 14:57:08   Desc Main
                            Document      Page 4 of 7
Case 19-05019-jw   Doc 13   Filed 10/07/19 Entered 10/07/19 14:57:08   Desc Main
                            Document      Page 5 of 7
Case 19-05019-jw   Doc 13   Filed 10/07/19 Entered 10/07/19 14:57:08   Desc Main
                            Document      Page 6 of 7
Case 19-05019-jw   Doc 13   Filed 10/07/19 Entered 10/07/19 14:57:08   Desc Main
                            Document      Page 7 of 7
